         Case 6:20-cv-00487-ADA Document 30 Filed 10/29/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                 §
 BRAZOS LICENSING AND                        §     CIVIL ACTION 6:20-cv-00487-ADA
 DEVELOPMENT,                                §     CIVIL ACTION 6:20-cv-00488-ADA
           Plaintiff,                        §     CIVIL ACTION 6:20-cv-00489-ADA
                                             §     CIVIL ACTION 6:20-cv-00490-ADA
                                             §     CIVIL ACTION 6:20-cv-00491-ADA
 v.                                          §     CIVIL ACTION 6:20-cv-00492-ADA
                                             §     CIVIL ACTION 6:20-cv-00493-ADA
                                             §     CIVIL ACTION 6:20-cv-00494-ADA
                                             §     CIVIL ACTION 6:20-cv-00495-ADA
 ZTE CORPORAION, ZTE (USA)                   §     CIVIL ACTION 6:20-cv-00496-ADA
 INC, AND ZTE (TX), INC.,                    §     CIVIL ACTION 6:20-cv-00497-ADA
            Defendants.


         JOINT MOTION FOR ENTRY OF AGREED SCHEDULING ORDER

TO THE HONORABLE COURT:

       Plaintiff WSOU Investments, LLC and Defendants ZTE Corporation, ZTE (USA) Inc, and

ZTE (TX) Inc. jointly submit an Agreed Proposed Scheduling Order, attached hereto as Exhibit

A.

Date: October 29, 2020                     Respectfully submitted,

                                           By:    /s/ James L. Etheridge

                                           James L. Etheridge
                                           Texas Bar No. 24059147
                                           Ryan S. Loveless
                                           Texas Bar No. 24036997
                                           Brett A. Mangrum
                                           Texas Bar No. 24065671
                                           Travis L. Richins
                                           Texas Bar No. 24061296
                                           Jeff Huang
                                           Etheridge Law Group, PLLC
                                           2600 E. Southlake Blvd., Suite 120 / 324
                                           Southlake, TX 76092


                                            –1–
Case 6:20-cv-00487-ADA Document 30 Filed 10/29/20 Page 2 of 3




                           Tel.: (817) 470-7249
                           Fax: (817) 887-5950
                           Jim@EtheridgeLaw.com
                           Ryan@EtheridgeLaw.com
                           Brett@EtheridgeLaw.com
                           Travis@EtheridgeLaw.com
                           Jeff@EtheridgeLaw.com

                           Mark D. Siegmund
                           State Bar No. 24117055
                           mark@waltfairpllc.com
                           Law Firm of Walt, Fair PLLC.
                           1508 North Valley Mills Drive
                           Waco, Texas 76710
                           Telephone: (254) 772-6400
                           Facsimile: (254) 772-6432

                           Counsel for Plaintiff WSOU Investments, LLC


                           /s/ Erick Robinson
                           Dunlap, Bennett & Ludwig PLLC

                           Erick Robinson
                           State Bar No. 24039142
                           7215 Bosque Blvd.,
                           Waco, TX 76710
                           Telephone: (254) 870-7302
                           Facsimile: (713)583-9737
                           Email:erobinson@dbllawyers.com

                           David R. Keesling,
                           OK Bar No. 17881
                           Timothy S. Kittle,
                           OK Bar No. 219796660
                           South Sheridan Road, Suite 250
                           Tulsa, Oklahoma 74133
                           (918) 998-9350 Telephone
                           (918) 998-9360 –Facsimile
                           dkeesling@dbllawyers.com
                           kittle@dbllawyers.com

                           Attorneys for Defendants




                            –2–
            Case 6:20-cv-00487-ADA Document 30 Filed 10/29/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I certify that on October 29, 2020, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.

                                                /s/ James L. Etheridge
                                                James L. Etheridge




                                                  –3–
